            Case 5:14-cr-00394-FB Document 75 Filed 09/24/20 Page 1 of 5



                                   United States District Court
                                   Southern District of Texas
                                     Brownsville Division

 United States of America,
    Plaintiff,

    v.                                                      No. SA-14-CR-394-01-FB

 MARWAN HACEHM (1),
   Defendant.

      Government’s Second Motion for Extension of Time to Respond to Defendant’s
  Emergency Motion for Release to Home Confinement Under 18 U.S.C. § 3582(c)(1)(A)
   The United States of America respectfully requests a second brief extension of time to
respond to Defendant’s Request for Compassionate Release in this case. The government is

opposed to Defendant’s motion, but needs additional time to complete its response.

                                        Relevant History


         On June 4, 2015, Defendant was convicted for Count One: possession with intent to

distribute 50 gram or more of actual methamphetamine, 21 U.S.C. §§841(a)(1) and 841(b)(1)(A);

and Count Three: possession of an Unregistered Short barreled Shotgun, 26 U.S.C. Section

5861(d). The Court sentenced him to 120 months imprisonment for Count One and 120 months

for Count Three, terms to run concurrently.

         Defendant Hachem has served 76 months of that sentence. He now moves under 18

U.S.C. § 3582(c) for a sentence reduction resulting in his immediate release from the custody of

the Bureau of Prisons (BOP) based on his health and relying on the threat posed by the COVID-

19 pandemic. Alternatively, the defendant also requests home confinement, however, the

defendant is a Lebanon national and in the United States without papers. Therefore, after

completion of his sentence, he shall be released to Immigration and Customs Enforcement

(I.C.E.) and deported.




Government’s Motion for Extension of
Time                                                                                               1
           Case 5:14-cr-00394-FB Document 75 Filed 09/24/20 Page 2 of 5




                                  Request for Extension of Time
   The government has been working diligently on its response to Defendant’s motion, but

needs additional time to complete its response. Due to the current COVID-19 pandemic, the

government has received an overwhelming number of motions similar to Defendant’s, and its

position has been evolving due to the rapidly changing circumstances at federal correctional

facilities nationwide. The government recently received the defendant’s medical records from CI

Reeves III, in Pecos, Texas. These records are highly relevant to whether he is eligible for

§ 3582(c)(1)(A) relief and whether the Court has jurisdiction over his motion. Further, the

government had previously requested information about the inmate COVID-19 status at the

Reeves III facility, and today, the undersigned AUSA was notified that only one inmate has been

diagnosed with COVID-19 at the Reeves III facility. This information is included because

previously the defendant’s attorney, Mr. Alex Scharff, objected to the government’s first

continuance based on his client’s imminent safety. In order to allow sufficient time for the

undersigned counsel to review the recently acquired records and draft her response, she requests

an extension of 1 week. This extension is not sought for the purposes of delay. Rather, the

government wishes to provide this Court with a thorough, well-researched response that will

assist the Court in making its decision in this case.

                                            Conclusion
   For these reasons, the government requests that its request for a second brief extension be

granted and that the government be permitted to file such response on or before Thursday,

October 1, 2020.




Government’s Motion for Extension of
Time                                                                                               2
         Case 5:14-cr-00394-FB Document 75 Filed 09/24/20 Page 3 of 5



                                             Respectfully submitted,

                                             John F. Bash
                                             United States Attorney

                                       By:   /s/ Priscilla Garcia
                                             PRISCILLA GARCIA
                                             Assistant United States Attorney
                                             Texas Bar No. 07641200
                                             601 N.W. Loop 410, Suite 600
                                             San Antonio, Texas 78216
                                             (210) 384-7100 (phone)
                                             (210) 384-7276 (fax)
                                             Greg.surovic@usdoj.gov




Government’s Motion for Extension of
Time                                                                            3
          Case 5:14-cr-00394-FB Document 75 Filed 09/24/20 Page 4 of 5




                                     Certificate of Service

   I certify that on September 24, 2020, I electronically filed this document with the Clerk of
Court using the CM/ECF system.

   ☒ The CM/ECF system will send notification to the following CM/ECF participant(s):

                                          Alex Scharff


   ☐ I also certify that I have mailed this document by United States Postal Service to the
     following non-CM/ECF participant(s):



                                                      /s/ Priscilla Garcia
                                                      PRISCILLA GARCIA
                                                      Assistant United States Attorney




Government’s Motion for Extension of
Time                                                                                              4
            Case 5:14-cr-00394-FB Document 75 Filed 09/24/20 Page 5 of 5



                                   United States District Court
                                    Western District of Texas
                                     San Antonio Division


 United States of America,
    Plaintiff,

    v.                                                      No. SA-14-CR-394-01-FB

 Marwan Hacehm (1),
    Defendant.

                                            ORDER

         Came on this date to be considered the Government's Motion for a second extension of

time to respond to Defendant’s Request for a Sentence Reduction and Compassionate Release,

finds that the Motion filed by the Government is well-founded and should be granted. Accordingly,

         IT IS HEREBY ORDERED that Government's Motion for a second extension of time to

respond to Defendant’s Request for Compassionate Release is granted.

         Further, the Government’s response is now due on Thursday, October 1, 2020.


         SIGNED AND ENTERED this _____ day of                          , 2020.



                                                    ______________________________
                                                    FRED BIERY
                                                    United States District Judge




Government’s Motion for Extension of
Time                                                                                           5
